Per Curiam,
Plaintiff is the owner of four properties at the southeast corner of Thirteenth and Sansom streets, Philadelphia, fronting on the former highway. Defendant is the owner of a property on Sansom Street, at the rear of plaintiff’s premises. Between the respective properties of plaintiff and defendant there is an alley extending southwardly from Sansom Street and connecting with another alley leading westwardly into Thirteenth Street. The first alley was laid out by a common owner for the use of the premises abutting on both sides; originally only four feet across, it was widened many years ago, for part of its length, to ten feet, the additional six feet being taken from property now owned by defendant when (at a time not fixed in the testimony) a structure was erected on it to a line that far east of the four-foot alley. According to the earliest recollection of the witnesses, going back to 1875, the widened alley was paved in the middle and had narrow sidewalks on both sides, which condition has remained substantially unchanged to the present time, except that there are certain obstructions extending from defendant’s building over the footway on its side of the alley, and, in 1920, defendant erected a gate across the easternmost six feet of the alley, at the Sansom Street end, thereby preventing its use as a passageway for vehicles, save by defendant or with its permission. Plaintiff, in the present action of trespass, complains of this obstruction. The case was submitted to the jury, which disagreed. Thereafter the trial court entered judgment, under the act of assembly, in favor of defendant, and plaintiff took this appeal.
*288We agree with the opinion of the court below that “the evidence fails to disclose a continuous, uniform, adverse use of defendant’s land by the occupants of the properties owned by plaintiff.” Plaintiff’s case rests on the theory of such a use, but our examination of the proofs shows an interval of at least three years when it is not proved to have existed. We shall not discuss the evidence in detail except to say that the testimony of the first witness, who told of conditions beginning in the year 1881, is too vague to rest a verdict on.
The judgment is affirmed.